11/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0270


                                      DA 20-0270
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                          ORDER

JOR-EL RUBEN QUIROZ,

            Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher D. Abbott, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 17 2021